Citation Nr: 0418997	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  04-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, to include entitlement to 
a separate rating for each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 RO decision, which denied 
entitlement to an increased rating for service-connected 
tinnitus, to include entitlement to a separate rating for 
each ear.

In June 2004 the veteran's representative, on behalf of the 
veteran, submitted a motion to advance the veteran's case on 
the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted in July 2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  Neither the old nor the new regulations referable to the 
evaluation of tinnitus are more favorable to the veteran.

2.  The veteran is in receipt of a 10 percent rating, the 
schedular maximum, for service-connected bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess 
of 10 percent for the veteran's service-connected tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court has also indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO), and that the content of that notice should contain the 
following four elements:  (1) notice of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and, (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II).

For the reasons noted below, and notwithstanding the fact 
that VCAA notice was not furnished prior to the initial RO 
decision in January 2003, the Board finds that VA has 
satisfied its duties to notify and assist pursuant to the 
VCAA.  

In this case, the RO's January 2003 rating decision, which 
denied a rating in excess of 10 percent for the service-
connected tinnitus, advised the veteran that there was no 
provision in the VA Rating Schedule for the assignment of a 
separate 10 percent rating for each ear for tinnitus.  In a 
July 2003 rating decision, the RO reiterated that a 10 
percent rating for tinnitus was the highest schedular 
evaluation that could be assigned for the condition.  In the 
statement of the case issued in January 2004, the RO further 
advised the veteran that VA regulations did not allow for 
assignment of a higher rating as a matter of law.  The RO 
also advised the veteran of the relevant laws, to include 
recent regulatory clarification.  

The veteran's argument on appeal is limited to his incorrect 
interpretation of governing legal authority in that he 
asserts that application of existing law to the existing 
facts supports assignment of separate 10 percent ratings (one 
10 percent rating for each ear).  As shown above, the RO has 
clearly advised the veteran that VA regulations do not, in 
fact, allow for assignment of such separate ratings.  

Moreover, in a precedential opinion VA's General Counsel 
ruled that under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by a precedent opinion of the General Counsel 
that is binding on all Department officials and employees.  
VAOPGCPREC 2-2004 (March 9, 2004); see also VAOPGCPREC 5-2004 
(June 23, 2004).

Furthermore, VA's duty to assist under the VCAA is 
inapplicable to the veteran's claim because there is no 
reasonable possibility that its assistance would substantiate 
the claim.  In the circumstances of this case, where there is 
no legal basis for a higher scheduler evaluation and no 
arguments relevant to entitlement to an extra-schedular 
rating, a remand for additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Additionally, because the RO has 
provided the veteran with all required notice relevant to the 
legal basis for the denial of his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

II.  Entitlement to a Higher Rating for Bilateral Tinnitus, 
Including 
Entitlement to a Separate Rating for Each Ear

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

In this case the RO granted service connection and a 10 
percent rating for bilateral tinnitus, under 38 C.F.R. § 
4.87, Diagnostic Code 6260, effective in October 1997.  The 
10 percent rating is the maximum schedular rating for 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  In a 
November 2003 statement, the veteran's representative, on 
behalf of the veteran, expressed disagreement with the 
assignment of a 10 percent rating for tinnitus, specifically 
claiming that the veteran was entitled to a separate 10 
percent rating for each ear.

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add additional notes 
following the diagnostic code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:  

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

As noted above, the RO advised the veteran of the regulatory 
change in the statement of the case issued in January 2004, 
and the change is specifically referenced in the veteran's 
notice of disagreement and in the representative's argument 
on behalf of the veteran in April 2004.  Therefore, there is 
no prejudice in the Board's consideration of the amended 
regulation in this appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

In any case, the pertinent regulatory changes are not 
substantive in nature, but instead act as clarification.  In 
effect, the revised regulations amend the Rating Schedule to 
state more explicitly the method of evaluation of tinnitus 
under Diagnostic Code 6260 that has existed throughout the 
entire period of this appeal.  The intended effect of this 
action is to codify a longstanding VA practice by stating 
that recurrent tinnitus will be assigned only a single 10-
percent evaluation whether it is perceived in one ear, both 
ears, or somewhere in the head.  68 Fed. Reg. at 25,822.

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59,033 (September 19, 2002).  The 
notice of proposed rulemaking indicated that true tinnitus, 
i.e., the perception of sound in the absence of an external 
stimulus, appears to arise from the brain rather than the 
ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The Board concludes that as the changes at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 merely made explicit what had been a 
longstanding VA practice regarding the evaluation of 
bilateral tinnitus, and made no substantive change to the 
rating criteria, neither the old or new version of the 
regulation is more favorable to the veteran.  Moreover, 
adjudicating this claim at the present time does not 
prejudice the veteran insofar as the veteran has offered the 
argument that the Rating Schedule supports assignment of a 10 
percent rating and the RO, in its reasons and bases for the 
denial on appeal and in the statement of the case, clearly 
advised the veteran that the Rating Schedule as in effect at 
the time of the decision, did not, in fact, allow for such 
separate evaluations for tinnitus.  The veteran is obviously 
aware of VA's policy and has directed all appellate arguments 
towards VA's interpretation and application of the governing 
regulations.  

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
permitted.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  The Board has also considered 38 
C.F.R. § 4.25(b) (2003), but finds that tinnitus cannot be 
considered two separate disabilities merely because it is 
perceived to affect two ears.  The Board acknowledges 
argument put forth by the veteran that in his case, as 
opposed to the general medical principles cited in the 
General Counsel opinion, his tinnitus does, in fact, 
separately affect each ear.  The record, however, does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge to contradict the findings utilized in VA 
rulemaking, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), and the Board is bound to apply governing VA legal 
authority, to include precedential General Counsel opinions.  
As the General Counsel opinion makes clear, the disease 
entity of "tinnitus" has but one symptom, namely the 
perception of sound in the brain without acoustic stimulus.  
The governing rule is that only a single 10 percent 
disability rating is authorized for tinnitus, regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head.  VAOPGCPREC 2-03.  Hence, a separate 10 
percent rating for each ear is not warranted.  

The Board also notes the argument set forth on behalf of the 
veteran's claim in written statements dated in November 2003 
and April 2004.  Specifically, the veteran's representative 
contends that, prior to the regulatory change in June 2003, 
there was no mandate for a combined evaluation on bilateral 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, and 
consequently separate evaluations were available and 
appropriate for each ear, including in the veteran's case.  
It was argued that VAOPGCPREC 2-3003 was inapplicable to the 
current appeal as it did not address 38 C.F.R. § 4.25(b).  
The representative contended that a proper application of 
38 C.F.R. § 4.25(b) would mean that in the rating schedule, 
when VA intended to provide for a single rating where a 
disability may be either unilateral or bilateral, it provided 
for that single rating expressly.  

In response to these contentions, the Board notes that, as 
addressed in VAOPGCPREC 2-2003, tinnitus appears to arise 
from the brain, not the ears, and so it is evaluated as a 
single disability rather than two disabilities (one in each 
ear).  As to the interpretation of regulatory provisions 
prior to the amendments in June 2003, the Board notes that 
there was no entitlement to separate evaluations for tinnitus 
in each ear under any statutory or regulatory scheme prior to 
June 2003.  VA heretofore consistently applied a single 
evaluation for tinnitus whether perceived in one or both 
ears.  In the recent decision of Wanner v. Principi, No. 03-
7169 (Fed. Cir. June 2, 2004), the Federal Circuit Court held 
that the United States Court of Appeals for Veterans Claims 
lacked jurisdiction to review the content of Diagnostic Code 
6260 of the Rating Schedule, and emphasized that the VA 
Secretary's discretion over the rating schedule, to include 
procedures followed and content selected, was "insulated from 
judicial review," with one recognized exception limited to 
constitutional challenges.  In other words, the Federal 
Circuit declined to apply judicial scrutiny to the contents 
of the disability rating schedule, including the percentages 
of the disability ratings, and signaled that deference was 
due to VA in defining the scope of disability evaluations.  
As previously discussed in regard to the instant claim, VA 
has done just that through its precedential opinion and 
regulatory amendments pertaining to evaluating tinnitus.  

The Board also notes the argument set forth in his 
substantive appeal that another precedential General Counsel 
opinion, VAOPGCPREC 7-2003, "renders moot" the prior 
VAOPGCPREC 2-3003 that was issued prior to the regulation 
change effective on June 13, 2003.  In the latter opinion, 
General Counsel addressed the holding in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), whereby the United States 
Court of Appeals for the Federal Circuit overruled Karnas v.  
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the Supreme Court and the Federal 
Circuit.  Specifically, the Federal Circuit held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), 68 Fed. Reg. 25,179 (2004).

In this case the veteran argues in essence that applying the 
revised regulatory provisions effective on June 13, 2003, 
which provide only a single evaluation for recurrent tinnitus 
regardless whether it is perceived in one or both ears or in 
the head, would produce retroactive effects, and that the new 
provisions should therefore not be applied to the veteran's 
claim.  He contends that, prior to the regulation change in 
2003, there were no laws or regulations providing a single 
rating evaluation for bilateral tinnitus, and that the 
regulation change amounted to a "fiat" as it was rulemaking 
based on current standard VA practice in adjudicating such 
tinnitus cases.  He essentially claims that current VA 
practices were not the equivalent of written regulations.  

In response to these contentions, the Board notes that in 
VAOPGCPREC 7-2003, General Counsel stated that there was no 
simple test for determining whether applying a new statute or 
regulation to a particular claim would produce retroactive  
effects, and that generally a statute or regulation would 
have a disfavored retroactive effect if it attached new legal 
consequences to events completed before its enactment or 
extinguished rights that previously accrued.  In regard to 
the instant claim, it does not appear that either of these 
effects has occurred.  The opinion further states that in 
considering whether a new statute or regulation would produce 
retroactive effects, VA should consider whether the provision 
is substantive or procedural, whether it would impose new 
duties with respect to completed transactions or would only 
affect prospective relief, whether it would attach new legal 
consequences to events completed before its enactment or 
extinguish rights that previously accrued, and whether 
application of the new provision would be consistent with 
notions of fair notice and reasonable reliance.  

As previously noted, the 2003 regulatory changes were 
intended to codify current VA practice in evaluating tinnitus 
claims, and thus they may be construed as procedural, as 
opposed to substantive, provisions.  The regulations do not 
impose new duties in regard to claims pending on appeal, 
including the veteran's claim, and there would not be any new 
legal consequences to claims initially adjudicated prior to 
their promulgation, including the veteran's claim.  Further, 
application of the revised regulations does not have the 
effect of extinguishing the veteran's right to benefits for 
the period prior to the effective date of the regulation, for 
the reason that there was no entitlement to separate 
evaluations for tinnitus in each ear under any statutory or 
regulatory scheme prior to June 2003.  There is nothing to 
suggest that applying the regulatory changes to the veteran's 
case would be prejudicial to him, particularly because he has 
been furnished adequate notice under the VCAA and because the 
pertinent regulations, both prior and subsequent to June 13, 
2003, have been considered.  

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability, whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-2003 (May 14, 2003), published 
at 68 Fed. Reg. 25,822 (2003).  On this point the denial of 
the veteran's claim is based on a lack of entitlement under 
the law.  The law, in particular the regulation governing 
schedular evaluation of tinnitus, is dispositive of the 
claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Here the Board continues to note that the veteran does not 
argue and the evidence does not suggest that symptoms 
attributable to tinnitus would be more appropriately 
evaluated under any alternate diagnostic code or that 
tinnitus results in unusual disability.  Thus, the Board 
finds no basis upon which to assign a higher disability 
evaluation despite consideration of the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4 (2003), 
to include 38 C.F.R. § 3.321(b)(1) (2003).




ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus, to include entitlement to a separate rating for 
each ear, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



